National Instrument 44-101 Short Form Prospectus Distributions Notice Declaring Intention to be Qualified under National Instrument 44-101 Short Form Prospectus Distributions (“NI 44-101”) April 17, To:British Columbia Securities Commission, as principal notice regulator Alberta Securities Commission Ontario Securities Commission MAG SILVER CORP. (the “Issuer”) intends to be qualified to file a short form prospectus under NI 44-101.The Issuer acknowledges that it must satisfy all applicable qualification criteria prior to filing a preliminary short form prospectus.This notice does not evidence the Issuer’s intent to file a short form prospectus, to enter into any particular financing or transaction or to become a reporting issuer in any jurisdiction.This notice will remain in effect until withdrawn by the Issuer. MAG SILVER CORP. Per:/s/ “Frank Hallam” Frank Hallam Chief Financial Officer
